         Case 5:20-cv-03130-SAC Document 10 Filed 09/15/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DONZELL A. JONES,

               Plaintiff,

               v.                                                    CASE NO. 20-3130-SAC

UNITED STATES MARSHALS SERVICE,
et al.,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights complaint under 28 U.S.C. § 1331. Plaintiff is a

pretrial detainee housed at CoreCivic Leavenworth Detention Center in Leavenworth, Kansas

(“CoreCivic”). The Court granted Plaintiff leave to proceed in forma pauperis. (Doc. 6.) On

July 21, 2020, the Court entered a Memorandum and Order and Order to Show Cause (Doc. 8)

(“MOSC”) granting Plaintiff an opportunity to show cause why his Complaint should not be

dismissed or to file an amended complaint to cure the deficiencies set forth in the MOSC. This

matter is before the Court for screening Plaintiff’s Amended Complaint (Doc. 9). The Court’s

screening standards are set forth in the MOSC.

       Plaintiff seeks to be released to home confinement pending his criminal trial. Plaintiff

alleges that he has hypertension and is at a heightened risk of contacting COVID-19. Plaintiff

alleges that there are two positive cases of COVID-19 at CoreCivic and Defendants’ refusal to

release him constitutes deliberate indifference to his serious medical needs.

       Plaintiff’s Amended Complaint fails to address the deficiencies set forth in the MOSC. In

the MOSC, the Court found that Plaintiff acknowledged that his motion to be released in his

criminal case in the Western District of Missouri was denied by the judge presiding over his case



                                                 1
          Case 5:20-cv-03130-SAC Document 10 Filed 09/15/20 Page 2 of 4




and that the Warden and the U. S. Marshals are following a valid order from the court. Also,

Plaintiff failed to indicate how the defendants personally participated in the violation of his

constitutional rights. Plaintiff also failed to show that any defendant was deliberately indifferent

regarding his safety.

       Plaintiff’s request for relief in his Amended Complaint seeks to be temporarily released to

home confinement pending his criminal trial. The Court found in the MOSC that Plaintiff’s claim

that he is entitled to release is without merit. “[H]abeas corpus is the exclusive remedy for a state

prisoner who challenges the fact or duration of his confinement and seeks immediate or speedier

release.” Heck v. Humphrey, 512 U.S. 477, 481 (1994) (citing Prieser v. Rodiguez, 411 U.S. 475,

488-490 (1973)). Therefore, Plaintiff’s request for release is not cognizable in a claim brought

pursuant to Bivens. If Plaintiff wishes to pursue release, he must file a petition for writ of habeas

corpus or seek relief in his underlying criminal case. The Court also cautioned Plaintiff that he

must exhaust his administrative remedies prior to bringing a civil rights action. Plaintiff noted on

his Complaint that he has not exhausted his administrative remedies.

       Plaintiff also seeks “no less than six million dollars in compensatory and punitive

damages.” (Doc. 9, at 17.) Plaintiff’s request for compensatory damages is barred by 42 U.S.C.

§ 1997e(e), because Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in

pertinent part that “[n]o Federal civil action may be brought by a prisoner confined in a jail, prison,

or other correctional facility, for mental or emotional injury suffered while in custody without a

prior showing of physical injury.” 42 U.S.C. § 1997e(e). Plaintiff seeks punitive damages, which

“are available only for conduct which is ‘shown to be motivated by evil motive or intent, or when

it involves reckless or callous indifference to the federally protected rights of others.’” Searles v.

Van Bebber, 251 F.3d 869, 879 (10th Cir. 2001) (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)).



                                                  2
         Case 5:20-cv-03130-SAC Document 10 Filed 09/15/20 Page 3 of 4




Plaintiff presents no plausible basis for a claim of punitive damages because he alleges no facts

whatsoever establishing that any defendant acted with a sufficiently culpable state of mind.

       Plaintiff adds two federal judges from the Western District of Missouri and Ronald L.

Miller from the USMS as defendants in his Amended Complaint. The Court previously noted that

the marshals were following valid court orders when confining Plaintiff. In addition, the federal

judges are entitled to immunity. The Tenth Circuit in Peterson v. Timme, held that the claims

asserted against a federal judge were precluded by the doctrines of sovereign and judicial

immunity. Peterson v. Timme, 621 F. App’x 536, 540 (10th Cir. 2015) (unpublished). The Tenth

Circuit held that “[s]overeign immunity divests the court of jurisdiction to entertain any official-

capacity claims[,] . . . [j]udicial immunity shields the judge from any individual-capacity claims

for money damages, and injunctive relief is unavailable because [plaintiff] complains of acts that

were subject to appellate review.” Id.; see also Falice v. United States, Case No. CIV-16-1204-

HE, 2016 WL 7187505, at n.7 (W.D. Okla. Oct. 25, 2016) (noting that Peterson addressed judicial

immunity for Bivens claim seeking monetary damages and recognizing “colorable argument” that

immunity extends to claim for injunctive relief); Mehdipour v. Purcell, 173 F. Supp. 2d 1165,

1167 (W.D. Okla. 2001), aff’d sub nom. Mehdipour v. Okla. Court of Civil Appeals, 62 F. App’x

203 (10th Cir. 2003) (unpublished)), cert. denied 540 U.S. 1056 (2003) (“Without any Supreme

Court or Tenth Circuit case to the contrary and in reliance upon decisions from the Sixth, Ninth,

and Eleventh Circuits, this court holds that federal judges are absolutely immune from equitable

relief under Bivens.”) (citations omitted); Grigsby v. Marten, Case No. 15-3282-SAC-DJW, 2016

WL 2941387, at *2 (D. Kan. May 20, 2016) (stating that the court is of the opinion that the doctrine

of absolute judicial immunity protects federal judges from injunctive relief and that the relief

sought is not properly litigated in a civil rights complaint); Woods v. Osburn, Case No. 12-3094-



                                                 3
          Case 5:20-cv-03130-SAC Document 10 Filed 09/15/20 Page 4 of 4




SAC, 2018 WL 10152550, at *2 (D. Kan. Dec. 11, 2018) (to the extent claim against federal judge

may be construed as a civil rights claim arising under Bivens, the claim is barred by absolute

judicial immunity and Heck v. Humphrey).

        The Court’s MOSC provided that “[i]f Plaintiff does not file an amended complaint within

the prescribed time that cures all the deficiencies discussed herein, this matter will be decided

based upon the current deficient Complaint and may be dismissed without further notice.”

Plaintiff’s Amended Complaint fails to cure the deficiencies set forth in the MOSC and fails to

state a claim.

        IT IS THEREFORE ORDERED that this matter is dismissed for failure to state a claim.

        IT IS SO ORDERED.

        Dated September 15, 2020, in Topeka, Kansas.

                                            S/ Sam A. Crow
                                            SAM A. CROW
                                            SENIOR U. S. DISTRICT JUDGE




                                               4
